SIMPSON, J.
The bill in this case shows merely that about 12 suits have been brought against the complainant to recover different amounts due to each of the plaintiffs, respectively, for services rendered. Each case involves simply the state of the account between that plaintiff and the defendant, without any reference to any other plaintiff, and without any special complications.
The remedy at law is complete and adequate, and the bill does not bring the case within any of the principles *666of equitable cognizance.—Roanoke Guano Company v. Saunders, et al., 173 Ala. 347, 56 South. 198, 35 L. R. A. (N. S.) 491; Southern Steel Company v. Hopkins, 174 Ala. 465, 57 South. 11. The chancellor properly sustained the demurrer to the bill, and the decree of the court is affirmed.
Affirmed.
All the Justices concur, except McClellan and Somerville, JJ., not sitting.